Determination of respondent Superintendent, dated March 2, 1995, which, after a hearing, revoked petitioners’ licenses and denied their pending applications for licenses upon a finding of untrustworthiness and/or incompetency, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Alice Schlesinger, J.], entered on or about June 15, 1995) dismissed, without costs.
Substantial evidence supports the Superintendent’s determination of petitioners’ incompetency and/or untrustworthiness (Insurance Law § 2110 [a] [4]), based on their numerous violations of provisions of the Insurance Law. There was ample evidence from which the willful nature of their misconduct could be inferred. The penalty of revocation was not so disproportionate to this pattern of offenses as to be shocking to our sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222). We have considered petitioners’ other contentions and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Ellerin, Rubin and Tom, JJ.